PER CURIAM.
Gaines appeals judgments of guilty and sentences on three counts of an indictment on the grounds that he should have been treated as a youthful offender. We affirm appellant’s treatment as an adult on the counts of burglary of a dwelling and sexual battery.
However, we reverse the robbery conviction on the authority of King v. State, Case No. 80-1208 (Fla. 4th DCA July 1, 1981) [6 FLW 1569], Since robbery without a firearm, deadly weapon, or other weapon, is a second degree felony and not a crime punishable by death or life imprisonment, the charge should have been made by a delinquency petition rather than by indictment, Section 39.02(5)(c), Florida Statutes (1979). Therefore, we reverse appellant’s robbery conviction and direct the trial court to enter an order dismissing the robbery charge from the indictment without prejudice to the state attorney to proceed pursuant to Chapter 39.
SHAW, WENTWORTH and THOMPSON, JJ., concur.